EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Cox on January 14, 2022.
The application has been amended as follows: 
2.1. Claim 1 has been amended as follows: 
--1. (Currently amended) A composition comprising an azeotrope [or azeotrope-like] composition consisting essentially of from [about] 0.5 wt.% to [about 14] 10 wt.% 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and from [about 86] 90 wt.% to [about] 99.5 wt.% trifluoroiodomethane (CF3I), wherein the azeotrope [or azeotrope-like] composition has a boiling point of about -22.70°C ± 0.30°C at a pressure of about 14.30 psia ± 0.30 psia.--
2.2. Claim 4 has been amended as follows:
--4. (Currently amended) The composition of claim 1, wherein the azeotrope [or azeotrope-like] composition consists essentially of from [about] 2 wt.% to [about] 10 wt.% 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and from [about] 90 wt.% to [about] 98 wt.% trifluoroiodomethane (CF3I).--
2.3. Claim 5, line 1, “or azeotrope-like” has been deleted.
2.4. Claim 6, line 1, “or azeotrope-like” has been deleted.

--12. (Currently amended) The composition of claim 1, wherein the azeotrope [or azeotrope-like] composition consists of from [about] 0.5 wt.% to [about 14] 10 wt.% 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and from [about 86] 90 wt.% to [about] 99.5 wt.% trifluoroiodomethane (CF3I).--
2.6. Claim 13 has been amended as follows:
--13. (Currently amended) The composition of claim 1, wherein the azeotrope [or azeotrope-like] composition consists of from [about] 2 wt.% to [about] 10 wt.% 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and from [about] 90 wt.% to [about] 98 wt.% trifluoroiodomethane (CF3I).--
2.7. Claim 14, lines 1-2, “or azeotrope-like” has been deleted.
2.8. Claim 15 has been amended as follows:
15. (Rejoined/Currently amended) A method of forming an azeotrope [or azeotrope-like] composition comprising the step of combining from [about] 0.5 wt.% to [about 14] 10 wt.% 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and from [about 86] 90 wt.% to [about] 99.5 wt.% trifluoroiodomethane (CF3I) to form an azeotrope [or azeotrope-like] composition consisting essentially of 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and trifluoroiodomethane (CF3I) having a boiling point of about -22.70°C ± 0.30°C at a pressure of about 14.30 psia ± 0.30 psia.--
2.9. Claim 17 has been amended as follows:
--17. (Currently amended) The composition of claim 15, wherein the azeotrope [or azeotrope-like] composition consists of from [about] 2 wt.% to [about] 10 wt.% 3I).--
2.10. Claim 19 has been amended as follows:
--19. (Rejoined/Currently amended) A method of separating 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and trifluoroiodomethane (CF3I) from a primary composition comprising 1,1,1,3,3,3-hexafluoropropane (HFC-236fa), trifluoroiodomethane (CF3I) and at least one impurity, including the steps of:
	forming, within the primary composition, a secondary composition which is an azeotrope [or azeotrope-like] composition consisting essentially of from [about] 0.5 wt.% to [about 14] 10 wt.% 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and from [about 86] 90 wt.% to [about] 99.5 wt.% trifluoroiodomethane (CF3I) having a boiling point of about -22.70°C ± 0.30°C at a pressure of about 14.30 psia ± 0.30 psia; and
	separating the secondary composition from the primary composition and the at least one impurity.--
2.11. Claims 15, 17-19 have been rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in their present amended form have overcome the obviousness rejection over Low et al and Singh et al in view of Lu et al as Applicants have shown criticality and unexpected results with regard to the claimed azeotrope composition.  Table 1 in the instant specification provides a showing that indicates 1,1,1,3,3,3-hexafluoropropane (HFC-236fa) and trifluoroiodomethane (CF3I) forms an azeotrope inside of the range instantly claimed whereas outside of the claimed range does not form an azeotrope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 14, 2022